Citation Nr: 0917673	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-03 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation prior to 
March 1, 2006, and to an evaluation in excess of 50 percent 
beginning March 1, 2006, for service-connected narcolepsy 
with sleep apnea.  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 
1989, May 1989 to August 1989, and February 1990 to October 
2003.  

In January 2007, the Board of Veterans' Appeals (Board) 
denied the claim for an initial evaluation in excess of 10 
percent for service-connected pes planus with plantar 
fasciitis and bunions of the right foot and remanded the 
issue of an initial compensable evaluation for service-
connected narcolepsy with sleep apnea to the RO for 
additional development of the record.  

A November 2007 rating decision granted a 50 percent 
evaluation for service-connected narcolepsy with sleep apnea 
effective on March 1, 2006.  

The Board remanded the case to the RO in June 2008 for 
additional development of the record.  


FINDINGS OF FACTS

1.  Beginning on November 1, 2003, the service-connected 
narcolepsy with sleep apnea is shown to have been productive 
of a disability picture that more nearly approximated that of 
persistent daytime hypersomnolence.  

2.  Beginning on November 21, 2005, the service-connected 
narcolepsy with sleep apnea is initially shown to have been 
productive of a disability picture that more nearly 
approximates that of  the required the use of a CPAP machine; 
neither chronic respiratory failure with carbon dioxide or 
cor pulmonale, nor the requirement for a tracheostomy are not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 30 percent 
evaluation for the service-connected narcolepsy with sleep 
apnea for the period beginning on November 1, 2003 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.97 including Diagnostic Code 6847 (2008).  

2.  The criteria for the assignment of a 50 percent 
evaluation for the service-connected narcolepsy with sleep 
apnea for the period beginning on November 21, 2005 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.97 including Diagnostic Code 6847 (2008).  

3.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected narcolepsy 
with sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 
including Diagnostic Code 6847 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of July 2003, March 2006, and February 2007 provided 
pertinent notice and development information.  There is no 
indication that there is additional evidence or development 
that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  


Entitlement to the assignment of a higher disability 
evaluation for 
narcolepsy with sleep apnea

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

Even though the RO increased the schedular rating for the 
Veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
Veteran has not indicated his desire to withdraw this issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Sleep apnea syndromes (obstructive, central, and mixed) are 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  
Under this section, a zero percent evaluation is warranted 
for an asymptomatic disorder, with documented sleep disorder 
breathing.  

A 30 percent evaluation is assigned for persistent daytime 
hypersomnolence.  

A 50 percent evaluation contemplates the required use of a 
breathing assistance device, such as a CPAP machine. 

A 100 percent evaluation is assigned for chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
the requirement of a tracheostomy.  

In the June 2005 rating decision, the RO granted service 
connection for sleep apnea based on records of treatment in 
service.  A no percent evaluation was assigned, effective on 
November 1, 2003.  

During service, a sleep study was conducted in June and July 
2003.  The polysomnographic results were consistent with a 
diagnosis of narcolepsy.  

The initial post service VA examination was conducted in July 
2003, but no findings in regard to his sleep impairment were 
noted.  

The VA outpatient records dated between November 2005 and 
November 2007 show that the Veteran underwent medical studies 
regarding his sleep problems.  

On November 21, 2005, the Veteran complained of having sleep 
impairment and snoring.  A sleep study was performed in 
December 2005.  The diagnostic impression was that of very 
mild obstructive sleep apnea.  It was noted that the study 
did not rule out narcolepsy.  Furthermore, the examiner 
commented that the findings of mild sleep apnea might not 
explain his complaints of sudden onset during the day.  

A second sleep study was conducted in February 2006.  A 
physician reviewed the study and commented that the study 
confirmed pathologic daytime sleepiness that was much more 
severe than would be expected with mild sleep apnea.  The 
diagnostic impression was that of probable CNS hypersomnia 
or, less likely, narcolepsy.  The average sleep latency was 
2.5 minutes.  There were no sleep REM periods.  

The VA outpatient records dated March 1, 2006, show that a 
CPAP machine had been issued to the Veteran.  

The VA examination conducted in November 2007 showed that the 
Veteran reported having symptoms including daytime 
hypersomnolence.  He had had 5-8 episodes of narcolepsy 
during the previous year.  The episodes of daytime 
hypersomnolence usually occurred when he was not actively 
moving or cognitively engaged.  He took the stimulant 
Modfilin, which helped.  The diagnosis was that of daytime 
hypersomnolence and sleep apnea.  

In reviewing the evidence, the Board finds that a compensable 
rating was warranted prior to March 1, 2006, given the 
inservice diagnosis of narcolepsy and the February 2006 sleep 
study revealing severe hypersomnolence.  This finding 
represents a level of severity that is more consistent with 
persistent daytime hypersomnolence, as would warrant a 30 
percent evaluation.  

The Board also notes that an effective date of March 1, 2006, 
was assigned for the 50 percent evaluation in view of the 
issuance of a CPAP machine by VA.  However, a 50 percent 
rating is for application where the sleep apnea "requires use 
of breathing assistance device such as CPAP machine."  The 
claims file in this regard shows that the Veteran complained 
increased symptoms beginning in November 2005.  

The Veteran's complaints and manifestations noted in November 
2005 were consistent with symptoms reported in March 2006.  
Thus, the Board finds that, beginning on November 21, 2005, 
the service-connected disability picture more nearly 
approximated the criteria for the assignment of a 50 percent 
evaluation.  See 38 U.S.C.A. § 5107(b).  

As this is the first earliest event that reflected that a 
CPAP machine was likely required, a 50 percent rating is 
warranted on that date.  See 38 C.F.R. §§ 3.400 & 3.400(o) 
(1) (for original claims and claims for increase, the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later).  

That notwithstanding, the Board finds no evidence supporting 
the assignment of a higher evaluation during the course of 
the appeal.  Notably, there is no indication of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the requirement of a tracheostomy.  

Moreover, it was not shown that his service-connected 
disability resulted in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  

A review of the November 2007 VA examination shows that he is 
only required to get checkups every 2 months.  Furthermore, 
he is a full time administrative officer and reportedly 
missed only a week of work in the previous year.  

Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).  


ORDER

An initial, increased rating of 30 percent, but not higher 
for the service-connected narcolepsy with sleep apnea 
November 1, 2003 is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

An increased rating of 50 percent for the service-connected 
narcolepsy with sleep apnea, beginning on November 21, 2005 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.  

An increased rating in excess of 50 percent for the service-
connected narcolepsy with sleep apnea is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


